Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Restriction/Election
Applicant's election with traverse of Species 2 in the reply filed on 2/24/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-20 are pending in the present application, of which claims 1,9,11, and 19 are in independent form. Claims 5-7, 9, 10, 15-17, and 19-20 recite features directed to relational networks. Applicant notes that claims 5-7 and 15-17 depend from independent claims 1 and 11, respectively. Therefore, the Examiner cannot examine dependent claims 5-7 and 15-17 without examining independent claims 1 and 11. Therefore, Applicant identifies each of the independent claims 1,9,11, and 19, and thus, each of the pending claims 1 -20, as encompassing the elected Species 2.  This is found persuasive.
The requirement is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2020 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s claims 1, 9, 11 and 19, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the whole of independent claims 1, 9, 11 and 19 especially the following: modifying, using a loss function of the adversarial network that depends on (i) a compatibility score including a prediction of a compatibility of the set of images and the generated image, (ii) at least one further compatibility score including a prediction of a compatibility of the set of images and the at least one further generated image, (iii) the prediction, and (iv) the at least one further prediction, one or more parameters of the series of generator networks.
The closest prior arts found:
Lin et al (US 9,990,550) in the same field but teaches convolutional neural network is configured for learning features from images and accordingly generating feature vectors, using multiple datasets and multiple tasks, the robustness of the convolutional neural network is increased, because the robustness is increased, the accuracy of the generating feature vectors is also increased.
Mattyus et al (US 2019/0147320) in the same field but teaches training includes generating, with the generator network, one or more generated images based on the one or more images; processing, with the siamese discriminator network, at least one 
Lu et al (US 2019/0147305) in the same field but teaches directed toward systems, methods, and non-transitory computer readable media that automatically select an image from a plurality of images based on the multi-context aware rating of the image, utilizing each of the probability context scores and each of the corresponding context-specific scores for an image, the disclosed systems can generate a multi-context aware rating for the image, thus system can utilize one or more neural networks to both generate the probability context scores for an image and to generate the context-specific scores for an image.
Fang et al (US 2019/0251612) in the same field but teaches analyzed fashion generation system that synthesizes user-customized images using deep learning techniques based on visually-aware user preferences and the personalized fashion generation system can modify existing fashion items to tailor the fashion items to a user's tastes and preferences. 
Madani et al (US 10,592,779) teaches machine learning training model trains an image generator of a generative adversarial network (GAN) to generate medical images approximating actual medical images thus machine learning training model trains a machine learning model based on the augmented set of training medical images to identify anomalies in medical images.
However, above cited prior art listed above fail to teach the claim language of claims 1, 9, 11 and 19 especially the following: modifying, using a loss function of the adversarial network that depends on (i) a compatibility score including a prediction of a compatibility of the set of images and the generated image, (ii) at least one further compatibility score including a prediction of a compatibility of the set of images and the at least one further generated image, (iii) the prediction, and (iv) the at least one further prediction, one or more parameters of the series of generator networks.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663